Citation Nr: 0609186	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-29 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Statements in the veteran's substantive appeal appear to 
raise a claim for service connection for post-traumatic 
stress disorder, which has not been developed or adjudicated 
by the RO.  The claim is referred to the RO for the 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that a remand is required in order to comply 
with VA's duty to assist.  

The duty to assist includes making reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, including records from State 
governments.  38 C.F.R. § 3.159(c)(1) (2005).  "Reasonable 
efforts" will generally consist of an initial request for 
the records and, if the records are not received, at least 
one follow-up request. Id.  In December 2002, the RO sent a 
request for information to the Department of Juvenile 
Justice, the veteran's last employer.  Although it received 
no reply, it did not issue a follow-up request as required.  
A remand is required to address this deficiency.  The Board 
emphasizes that the information sought is particularly 
relevant to determining the basis for the veteran's 
retirement from this employment and therefore to 
substantiating his TDIU claim.     

The duty to assist also includes securing records of relevant 
VA medical treatment.  38 C.F.R. § 3.159(c)(2) and (3).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  In his substantive appeal, the veteran specifically 
requested consideration of his most recent treatment records 
from VA clinics in Ft. Myers and Oakland Park.  On remand, 
the RO should secure current VA medical records.     

Accordingly, the case is REMANDED for the following action:

1.  Issue a follow-up to the December 2002 
request for information from the 
Department of Juvenile Justice.  
Separately advise the veteran of the 
follow-up request and inform him that he 
is ultimately responsible for the 
submission of evidence in support of his 
appeal.

2.  Obtain medical records from the VA 
Outpatient Clinic in Ft. Myers dated from 
January 2003 to the present and from the 
VA Outpatient Clinic in Oakland Park dated 
from April 2003 to the present. 

3.  Undertake any additional development 
deemed necessary, then readjudicate the 
issue on appeal.  If the claim remains 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

